Citation Nr: 0532132	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C, and whether service connection is warranted for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for hepatitis C.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in August 2005. 


FINDINGS OF FACT

1.  In an August 1994 decision, the RO denied the veteran's 
claim of entitlement to service connection for hepatitis C.  
This was the last disallowance of this claim.

2.  Evidence added to the record since August 1994 includes 
evidence that is not cumulative or redundant of previously 
considered evidence, and it raises a reasonable possibility 
of substantiating the veteran's claim of service connection 
for hepatitis C.

3.  The evidence demonstrates that the veteran has hepatitis 
C that had its onset in service.


CONCLUSIONS OF LAW

1.  An August 1994 RO decision which denied the veteran's 
claim of entitlement to service connection for hepatitis C is 
a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2005).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hepatitis C is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The veteran's hepatitis C had its onset in service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for hepatitis C.  With respect to this claim, the Board finds 
that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to this claim.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154 (West 2002).

In an August 1994 decision, the RO denied the veteran's claim 
of entitlement to service connection for hepatitis C.  This 
decision is final, and may not be reopened on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  If, however, "new and material" 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

In April 2003, the veteran filed an application to reopen a 
claim of entitlement to service connection for hepatitis C.  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the RO decision dated in 
August 1994.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The evidence of record at the time of the RO's August 1994 
decision indicated that, essentially, while the veteran had 
been diagnosed with hepatitis C, it was not shown in service.

The evidence submitted since that rating decision includes 
various outpatient treatment records, both private and from 
VA, among which is a letter from a VA doctor to the effect 
that the veteran's hepatitis C may have had its onset in 
service.  The evidence also includes additional statements 
from the veteran and his testimony presented during the 
August 2005 Travel Board hearing.  

This evidence is not only new, but is also material because 
it is not cumulative or redundant of previously considered 
evidence and it raises a reasonable possibility of 
substantiating the veteran's claim of service connection for 
hepatitis C.  38 C.F.R. § 3.156 (2005).  Having determined 
that new and material evidence has been added to the record, 
the veteran's previously denied claim for service connection 
for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  The Board will address this 
claim on the merits, and given the favorable action below, 
referring this claim for further development and/or 
adjudication is not necessary.

The record reflects that the veteran served from September 
1969 to September 1971, that he served in the Republic of 
Vietnam, and that he was awarded the Combat Infantryman Badge 
and Bronze Star Medal, among other things.  The Board points 
out that service connection is in effect for post traumatic 
stress disorder (PTSD), which has been medically diagnosed 
and related to his combat experiences.  It is clear that the 
veteran is a "combat veteran."  

His service medical records, however, are negative for any 
treatment for or a diagnosis of hepatitis C.  The post-
service medical evidence reflects that the veteran has 
hepatitis C.  Among other things, records from the Beaver 
Medical Clinic dated in 1993 indicate that testing revealed 
that the veteran has hepatitis C.  In addition, the report of 
a July 1994 VA examination indicates that the veteran has a 
history of liver disease that was probably related to 
hepatitis C, and numerous subsequently-dated VA outpatient 
treatment records indicate that the veteran has this disease.  

In his April 2003 application to reopen his claim of 
entitlement to service connection for hepatitis C, the 
veteran related that while in service he was wounded and 
received blood transfusions, and that he has been told that 
it is as likely as not that this was the onset of his 
hepatitis C.  

In the June 1998 letter, noted above, a VA examiner noted 
that he had treated the veteran for two years, and that he 
has chronic hepatitis C, established by liver biopsy and 
serologic markers.  The examiner stated the veteran was 
exposed to blood during his service in Vietnam, including 
when he was involved in a helicopter crash, and that it was 
his (the examiner's) opinion that this exposure may have 
resulted in the chronic hepatitis C infection.  The examiner 
pointed out that the veteran had no other risk factors to 
explain hepatitis exposure.  

During the August 2005 Travel Board hearing, the veteran 
testified that he suffered a gash wound to his leg during 
combat and that he had physical contact with the blood of 
fellow servicemen.  He also stated that in June or July 1970, 
he was involved in a helicopter accident, suffered a 
laceration wound to his arm, and received a blood transfusion 
at a MASH unit.  The veteran further testified that he was 
first diagnosed with hepatitis C in 1987.  Finally, he 
testified that he had no post-service transfusions or 
surgery, and that he has never used intravenous drugs.  

The Board realizes that the medical evidence of record does 
not paint a clear picture regarding the history of the 
veteran's hepatitis C.  Specifically, it is pointed out that 
he was not treated for or diagnosed with hepatitis C in 
service and that the VA examiner, in the June 1998 letter 
discussed above, stated that exposure to blood in Vietnam 
"may" have resulted in his chronic hepatitis C - a 
statement that is arguably speculative.  See Obert v. Brown, 
5 Vet. App 30 (1993).  

The fact remains, however, that while serving in Vietnam the 
veteran engaged in combat with the enemy and has alleged that 
a disease - hepatitis C - was incurred in service due to a 
blood transfusion and/or his exposure to the blood of others.  
Certainly, his statements and testimony are "consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service."  See 
38 U.S.C.A. § 1154 (West 2002).  As such, the Board, in 
resolving all reasonable doubt in favor of the veteran, finds 
that service connection is warranted for hepatitis C.  There 
is no evidence of record that rebuts the veteran's 
contentions to the effect that he was exposed to blood and 
had a transfusion in service, and it is certainly plausible, 
as essentially found by a VA examiner, that this resulted in 
this chronic disease.  As such, service connection for 
hepatitis C is established, and the claim is granted.   



ORDER

Service connection for hepatitis C is granted.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


